DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 
Response to Arguments
3.	Applicant’s arguments (11/29/2021) with respect to the  claim objections, 35 U.S.C. 112(b) rejections, and art rejection of at least the independent claims (of the 09/29/2021 Final Rejection) have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



5.	Claims 1-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 2 recites “indicating a number of beams to be reported”, lines 6-7 recite “corresponding to the number of beams for reporting the CSI report” and line 14 recites “that the number of beams exceeds”.
	Here it is unclear whether the claimed “a number of beams to be reported” is the same as the “the number of beams for reporting the CSI report”. If the claimed “number of beams” are not the same, it is unclear what their relation is (e.g. is the number of beams for reporting the CSI report derived from the number of beams to be reported?).
	Line 14 of claim 1 refers to “the number of beams” but it is unclear which one of the number of beams of line 2 or line 6 it refers to.
	
Dependent claims 2-21 are also rejected since they depend on rejected claim 1 upon which they depend.

Claims 43-46, 51-71, 76 are rejected based on the rationale used to reject claim 1 above (independent claims 43,  51, 76 recite subject matter corresponding to that recited by claim 1 and rejected under 35 U.S.C. 112(b). Dependent claims 44-46 and 52-71 are also rejected since they respectively depend on rejected claims 43 and 51).



Allowable Subject Matter
6.	Claims 1, 22, 43, 47, 51, 72, 76, 77 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (overcome the rejections not by broadening the subject matter of those claimed but by clarifying the indefinite claims limitations that are pointed out in section 5 of the Office Action).

Based on the prior art of the record claim 1 includes allowable subject matter in at least the amended “wherein” clause “wherein the CSI report excludes beam coefficients for one or more beams for at least one of the one or more spatial layers, a number of the one or more beams corresponding to an amount that the number of beams exceeds the number of non-zero-power beams” in light of the instant specification ([0005]-[0006], [0086]-[0087] and Table 1, of the PGpubs of the instant patent application) where the claimed “the number of beams” refers to “the number of beams for reporting” of line 2 of claim 1, also the beam coefficients of the zero-power beam(s) for the at least one or more spatial layers are excluded from the CSI report. For a configuration of 4 beams (3 NZP and 1ZP) to be reported, the beam coefficients for 1 ZP beam are excluded.  

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633